Exhibit 10.3


KANSAS CITY SOUTHERN ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective March 6, 2018)
1.    PURPOSE. The purpose of the Plan is to provide Eligible Employees of the
Employer with annual incentive compensation based on the level of achievement of
financial and other performance criteria. The Plan is intended to focus the
interests of these employees on the key measures of the Company's success and to
reward these employees for the Company’s achievement of those key measures of
the Company's success.
2.    DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)     “Award” shall mean the right to receive a cash payment for a Performance
Year payable to a Participant on account of his or her participation in the Plan
and achievement of the applicable Performance Goal(s).
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, including applicable regulations and rulings thereunder and any
successor provisions thereto.
(d)    “Committee” shall mean the Compensation and Organization Committee of the
Board (or any successor committee).
(e)    “Company” shall mean Kansas City Southern, and any successor thereto
which adopts the Plan.
(f)    “Disability” shall mean a disability as determined under the Employer’s
applicable long-term disability program.
(g)    “Eligible Earnings” shall include base earnings and certain pay
differentials for time worked in an eligible position during the Performance
Year.
(h)    “Eligible Employee” shall mean an individual who is employed by the
Employer who is not represented by a union or other collective bargaining
organization.
(i)    “Employer” shall mean the Company and any affiliate of the Company that
elects to participate and be an Employer under the Plan with the consent of the
Company.
(j)    "Maximum Award" shall mean an Award amount that may be paid if the
maximum level of the Performance Goal(s) is achieved in the Performance Year.
(k)    “Participant” shall mean, with respect to any Performance Year, any
Eligible Employee who is selected to participate in the Plan in accordance with
Section 3 of the Plan.
(l)    “Performance Goal” shall mean the pre-established performance goal(s)
established under the Plan for each Performance Year as described in Section 4
of the Plan.
(m)    “Performance Measures” shall mean any criteria on which Performance Goals
may be based as determined by the Committee in its discretion, including but not
limited to any of the following:     


1

--------------------------------------------------------------------------------




(i)    Earnings (either in the aggregate or on a per-share basis);
(ii)    Net income (before or after taxes);
(iii)    Operating income;
(iv)    Cash flow;
(v)    Return measures (including return on assets, equity, or sales);
(vi)    Earnings before or after any, or any combination of, taxes, interest or
depreciation and amortization;
(vii)    Gross revenues;
(viii)    Share price (including growth measures and stockholder return or
attainment by the Company's common stock of a specified value for a specified
period of time);
(ix)    Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more business units;
(x)    Net economic value;
(xi)    Market share;
(xii)    Operating profit;
(xiii)    Costs;
(xiv)    Operating and maintenance cost management and employee productivity;
(xv)    Stockholder returns (including return on assets, investments, equity, or
gross sales);
(xvi)    Economic value added;
(xvii)    Aggregate product unit and pricing targets;
(xviii)    Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;
(xix)    Achievement of business or operational goals such as market share
and/or business development;
(xx)    Results of customer satisfaction surveys;
(xxi)    Safety record;
(xxii)    Network and service reliability;
(xxiii)    Debt ratings, debt leverage and debt service; and/or
(xxiv)    Operating ratio.


2

--------------------------------------------------------------------------------




(n)    “Performance Year” shall mean the calendar year of the Company.
(o)    “Plan” shall mean the Kansas City Southern Annual Incentive Plan, as set
forth herein, as from time to time amended.
(p)    “Retirement” shall mean an Employee’s separation of employment from the
Company with an immediate eligibility to receive a retirement annuity per the
provisions of the Railroad Retirement Board.
(q)    “Target Award” shall mean the amount eligible to be paid under an Award
if the target Performance Goal(s) is achieved in the Performance Year.
(r)    “Threshold Award” shall mean the amount eligible to be paid under an
Award if the threshold Performance Goal(s) is achieved in the Performance Year.
3.    ELIGIBILITY and PARTICIPATION. A Participant must be employed by the
Employer on the last business day of the Performance Year in order to be
eligible to receive payment under an Award, except in the cases of Retirement,
death or Disability.
4.    ESTABLISHMENT AND DETERMINATION OF AWARDS.
(a)    Establishment of Performance Goal(s). After recommendations from senior
management of the Company based on consultation with third party sources, the
Committee shall establish objective threshold, target, and maximum Performance
Goal(s) for each Award after the beginning of each Performance Year, and shall
also establish any other bonus payment amounts at other levels of performance.
The Performance Goals may be based upon the performance of the Company, the
Employer, or any operating unit level, division or function thereof, and may be
applied either alone or relative to the performance of other businesses or
individuals (including industry or general market indices), based on one or more
of the Performance Measures. All Performance Goals may be expressed as whole
dollar amounts, percentages or growth rates.
With respect to any or all Performance Goal(s) applicable to a Participant, the
Company shall also establish, subject to the approval of the Committee, the
Threshold Award, Target Award, and Maximum Award payable to the Participant if
such Performance Goal(s) is achieved. Threshold Awards, Target Awards, and
Maximum Awards will be expressed as a percentage of a Participant’s Eligible
Earnings and correspond to the Participant’s designated Award level unless
otherwise determined by the Committee.
(b)    Payment of Awards. Unless otherwise determined by the Committee, the
payment of any Award shall be subject to achievement of the applicable
Performance Goal(s) and the degree to which each of the Performance Goals have
been attained. If a Participant’s Target Award level changes during a
Performance Year, the amount of the Participant’s Award will be computed in
proportion to his or her Award level that applied to such Participant each day
during such Performance Year.
(c)    Adjustments to Awards. The Committee may, in its discretion, modify
(including by increasing or reducing) the amount of any Award based on such
criteria as it shall determine, including, but not limited to, financial
results, individual performance, safety performance, business unit and site
accomplishments, and other factors tied to the success of the Company or any of
its business units. There is no obligation of uniformity of treatment of
Participants under the Plan.


3

--------------------------------------------------------------------------------




(d)    Profit Sharing Adjustment. If, under statutory law, a Participant is
entitled to a profit sharing payment from the Employer for a calendar year that
coincides with a Performance Year, then the Award amount otherwise payable to
the Participant hereunder shall be reduced by an amount equal to such statutory
profit sharing amount payable to the Participant. If applicable, for purposes of
calculating such reduction, the statutory profit sharing amount shall be
converted to U.S. dollars in accordance with procedures established hereunder.
5.    PAYMENT OF AWARDS.
(a)    Time of Payment. An Award shall be paid to a Participant in cash after
the Committee has determined that the Performance Goal(s) for the Performance
Year have been achieved but in no event later than the 15th day of the third
month following the end of such Performance Year. Notwithstanding the foregoing,
an Award with respect to a Performance Year to be paid to a Participant that is
not subject to income taxation under the laws of the United States, may be paid
later than the 15th day of the third month following the end of such Performance
Year, but shall not in any event be paid later than the 30th day of the fourth
month following the end of such Performance Year. Awards payable to other
Participants who have had a termination of employment on account of Retirement,
death, Disability, or other special circumstance determined appropriate by the
Committee during the Performance Year shall be payable in accordance with
Section 4(b) of the Plan and at the same time other Participants receive Awards
under the Plan. If the Participant dies prior to receiving payment of an Award,
any Award payable under the Plan to such Participant shall be paid to the
Participant’s surviving spouse (if married) or estate (if unmarried).
(b)    Withholding. Awards are subject to withholding for applicable federal,
state and local taxes.
6.    PLAN ADMINISTRATION.
(a)    Administration. The Plan shall be administered by the Committee. The
Committee shall have full discretionary authority to establish the rules and
regulations relating to the Plan, to interpret the Plan and those rules and
regulations, to determine the Awards and the Performance Measures applicable to
each Award, to approve all Awards, to decide the facts in any case arising under
the Plan, and to make all other determinations and to take all other actions
necessary or appropriate for the proper administration of the Plan. In making
any determinations under or referred to in the Plan, the Committee shall be
entitled to rely on opinions, reports or statements of employees of the Company
and of counsel, public accountants, and other professional or expert persons.
The Committee’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and its stockholders and all employees, including
Participants and their beneficiaries. No member of the Committee shall be liable
for any action taken or determination made in good faith with respect to the
Plan or any Award.
(b)    Delegation. Except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members,
and may delegate all or any part of its responsibilities and powers for
administering the Plan to one or more persons as the Committee deems
appropriate, and at any time may revoke any such allocation or delegation.


4

--------------------------------------------------------------------------------




7.    AMENDMENT OR TERMINATION OF PLAN. The Committee may amend (in whole or in
part) or terminate the Plan at any time, effective at such date as the Committee
may determine. The Company also may amend (in whole or in part) or terminate the
Plan at any time effective as of such date as the Company may determine,
provided, however, any such amendment of the Plan by the Company is subject to
the approval of the Committee.
8.    MISCELLANEOUS PROVISIONS.
(a)    Awards Not Transferable. A Participant’s right and interest under the
Plan may not be assigned or transferred. Any attempted assignment or transfer
shall be null and void and shall extinguish, in the Committee’s sole discretion,
the Company’s obligation under the Plan to pay Awards with respect to the
Participant.
(b)    Effect of Awards on Other Compensation.
1)    Awards shall not be considered eligible pay under other plans, benefit
arrangements or fringe benefit arrangements of the Company, unless otherwise
provided under the terms of other plans.
2)    To the extent provided in the applicable benefit plan or benefit
arrangement of an Employer, amounts payable as Awards will be reduced in
accordance with the Participant’s compensation reduction election, if any, in
effect under other plans at the time the Award is paid.
(c)    No Employment Rights. This Plan is not a contract between the Employer
and any employee or Participant. Neither the Plan, nor any action taken
hereunder, shall be construed as giving to any Participant the right to be
retained in the employ of the Employer. Nothing in the Plan shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board or any committee of the Board, to change
the duties or the character of employment of any employee or to remove an
individual from the employment of the Employer at any time, all of which rights
and powers are expressly reserved.
(d)    Unfunded Plan. The Plan shall be unfunded. No Employer shall be required
to establish any special or separate fund, or to make any other segregation of
assets, to assure payment of Awards. Awards shall be paid solely from the
general assets of the Participant’s Employer, to the extent the payments are
attributable to services for the Employer. To the extent any person acquires a
right to receive payments from an Employer under the Plan, the right is no
greater than the right of any other unsecured general creditor.
(e)    Payment in Shares of Company Common Stock. Notwithstanding any provision
in this Plan to the contrary, the Committee may direct that payment of an Award
be made in shares of the Company's common stock, in lieu of cash, in accordance
with any executive stock ownership guidelines adopted by the Committee. Any such
Award paid in shares of the Company's common stock shall be made pursuant to and
in accordance with the Kansas City Southern 2017 Equity Incentive Plan (or any
successor plan).
(f)    Applicable Law. The Plan shall be governed by the laws of the State of
Missouri and applicable federal law.


5